
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 268
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 17, 2010
			Received and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Women’s Health Week, and for other purposes.
	
	
		Whereas
			 women of all backgrounds should be encouraged to greatly reduce their risk of
			 common diseases through preventative measures, such as engaging in regular
			 physical activity, eating a nutritious diet, and visiting a healthcare provider
			 to receive regular check-ups and preventative screenings;
		Whereas
			 significant disparities exist in the prevalence of disease among women of
			 different backgrounds, including women with disabilities, African-American
			 women, Asian/Pacific Islander women, Latinas, and American Indian/Alaskan
			 Native women;
		Whereas
			 healthy habits should begin at a young age;
		Whereas
			 preventative care saves Federal dollars designated for health care;
		Whereas
			 it is imperative to educate women and girls about key female health
			 issues;
		Whereas
			 it is recognized that offices of women’s health within the Department of Health
			 and Human Services, the Food and Drug Administration, the Centers for Disease
			 Control and Prevention, the Health Resources and Services Administration, the
			 National Institutes of Health, and the Agency for Healthcare Research and
			 Quality are vital in providing critical services that support women’s health
			 research, education, and other necessary services that benefit women of all
			 ages, races, and ethnicities;
		Whereas
			 the annual National Women’s Health Week begins on Mother’s Day and celebrates
			 the efforts of national and community organizations working with partners and
			 volunteers to improve awareness of key women’s health issues; and
		Whereas
			 in 2010, the week of May 9 through May 15 is designated National Women’s Health
			 Week: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of National
			 Women’s Health Week; and
			(2)requests that the President of the United
			 States issue a proclamation calling upon the people of the United States and
			 interested groups to observe National Women’s Health Week with appropriate
			 ceremonies and activities.
			
	
		
			Passed the House of
			 Representatives May 12, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
